Citation Nr: 0801642	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability and/or a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to November 
2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
June 2007 for additional development.


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of a left knee disorder that is related to military 
service or to a service-connected disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in February 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in June 
2007, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records show that on a 
September 2003 separation report of medical history, the 
veteran complained that "both knees pop loudly first thing 
in the morning" without giving way or locking, and with 
occasional swelling in the left knee with exercise.  On 
physical examination, no knee problems were noted.

After separation from military service, an April 2004 VA 
general medical examination report stated that the veteran 
complained of left knee pain since August 2003.  On physical 
examination, no left knee symptoms were noted.  The diagnosis 
was patellofemoral pain syndrome of the bilateral knees.  In 
a VA joints examination report conducted the same day, the 
veteran complained of "progressive left knee pain since 
August of 2003 without injury."  He reported occasional 
swelling, but no weakness, heat, redness, instability, giving 
way, or locking.  The veteran reported occasional stiffness 
and popping.  On physical examination, there was mild 
crepitus of the bilateral knees and mild tenderness to 
palpation of the bilateral superior pole of the patella.  The 
diagnosis was patellofemoral pain syndrome of the bilateral 
knees.  Subsequent x-ray examination of the veteran's 
bilateral knees gave an impression of bilateral and 
symmetrical knees found to be within normal range.

In a March 2005 VA outpatient medical report, the veteran 
complained that his left knee was sore.  On physical 
examination, no abnormalities were noted.  The report stated 
that the veteran's active problems included occasional knee 
and ankle pain.

A July 2007 VA joints examination report stated that the 
veteran's claims file had been reviewed and the examiner 
specifically noted the September 2003 in-service complaint of 
left knee symptoms.  On physical examination, no 
abnormalities were noted.  An accompanying radiographic 
examination gave an impression of "[r]adiographically 
negative left knee."  The diagnosis was left knee 
arthralgia.  The examiner stated that the veteran's left knee 
disorder was not caused by or the result of active duty 
service or his right knee or left ankle disorders.

The medical evidence of record does not show that the veteran 
has been diagnosed with a left knee disorder, for VA 
purposes.  While left knee pain was reported in military 
service, no abnormalities were found on physical examination 
and no diagnosis was made at that time.  Since separation 
from military service, left knee pain and arthralgia have 
been repeatedly diagnosed.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. Brown, 
13 Vet. App. 282 (1999).  Accordingly, the medical evidence 
of record does not show that the veteran has a current left 
knee disability for VA purposes.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the medical evidence of record shows the 
veteran does not have a current diagnosis of a left knee 
disability for which service connection may be granted and as 
such, service connection for a left knee disorder is not 
warranted.

In addition, even if the evidence showed that the veteran had 
a current diagnosis of a left knee disorder, the medical 
evidence of record shows that it is not related to military 
service or to a service-connected disability.  The only 
medical evidence of record that discusses the etiology of the 
veteran's left knee disorder is the July 2007 VA joints 
examination report.  In that report, the examiner opined that 
the veteran's left knee disorder was not caused by or the 
result of active duty service or his right knee or left ankle 
disorders.  As such, even if the veteran were found to have a 
current diagnosis of a left knee disorder for VA purposes, 
service connection would not be warranted as the medical 
evidence of record shows that it is not related to military 
service or to a service-connected disability.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a left knee disorder which 
is related to military service or to a service-connected 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a current diagnosis of a left knee disorder which is 
related to military service or to a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, the medical evidence of record does not show that the 
veteran has a current diagnosis of a left knee disorder for 
VA purposes.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of a left knee disorder for which service connection may be 
granted, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


